         Case 2:18-cv-00284-CMR Document 75 Filed 02/21/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                          MDL 2724
PRICING ANTITRUST LITIGATION                            16-MD-2724
                                                        HON. CYNTHIA M. RUFE


THIS DOCUMENT RELATES TO:                              ORAL ARGUMENT REQUESTED

The State of Connecticut, et al. v. Actavis            17-CV-03768
Holdco U.S., Inc., et al.

The Kroger Co., et al. v. Actavis Holdco U.S.,         18-CV-00284
Inc., et al.

1199SEIU National Benefit Fund, et al. v.              18-CV-02401
Actavis Holdco U.S., Inc., et al.

West Val Pharmacy, et al. v. Actavis Holdco            18-CV-02533
U.S., Inc., et al.

Humana Inc. v. Actavis Elizabeth, LLC, et al.          18-CV-03299

Marion Diagnostic Center, LLC, et al. v.               18-CV-04137
McKesson Corporation, et al.


       DEFENDANT MAYNE PHARMA INC.’S MOTION UNDER FRCP 12(b)(6)
              TO DISMISS VARIOUS PLAINTIFFS’ SO-CALLED
               “OVERARCHING CONSPIRACY” COMPLAINTS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), and for the reasons set forth in the

accompanying Memorandum of Law and in Defendants’ Joint Motion to Dismiss, Defendant

Mayne Pharma Inc. (“Mayne”) respectfully moves this Court to dismiss with prejudice all claims

against Mayne in the following so-called “overarching conspiracy” complaints: The State of

Connecticut, et al. v. Actavis Holdco U.S., Inc., et al. (17-CV-03768, ECF 15); The Kroger Co.,

et al. v. Actavis Holdco U.S., Inc., et al. (18-CV-00284, ECF 37); 1199SEIU National Benefit

Fund, et al. v. Actavis Holdco U.S., Inc., et al. (18-CV-02401, ECF 2); West Val Pharmacy, et al.


                                                 1
        Case 2:18-cv-00284-CMR Document 75 Filed 02/21/19 Page 2 of 2




v. Actavis Holdco U.S., Inc., et al. (18-CV-02533, ECF 4); Humana Inc. v. Actavis Elizabeth,

LLC, et al. (18-CV-03299, ECF 30); Marion Diagnostic Center, LLC, et al. v. McKesson

Corporation, et al. (18-CV-04137, ECF 23).


                                             Respectfully Submitted,

Dated: February 21, 2019                     /s/ Michael E. Martinez

                                             Michael Martinez
                                             Steven Kowal
                                             Lauren Norris Donahue
                                             Brian J. Smith
                                             K&L GATES LLP
                                             70 W. Madison St., Suite 3300
                                             Chicago, IL 60602
                                             Tel. 312-372-1121
                                             Fax 312-827-8000
                                             michael.martinez@klgates.com
                                             steven.kowal@klgates.com
                                             lauren.donahue@klgates.com
                                             brian.j.smith@klgates.com

                                             Counsel for Defendant Mayne Pharma Inc.




                                                2
